Citation Nr: 1425899	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  07-36 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for major depression.  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to special monthly pension benefits.  


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1955 to November 1956.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a November 2006 rating decision of the Phoenix, Arizona, Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for major depression, bilateral hearing loss, and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has been rated permanently and totally disabled for pension purposes.  

2.  The Veteran had a factual need for aid and attendance of another person demonstrated by an inability to care for most of his daily personal needs or protect against the hazards or dangers incident to the daily environment.  


CONCLUSION OF LAW

The criteria for special monthly pension on the basis of the appellant being in need of the regular aid and attendance of another person have been met. 38 U.S.C.A. §§ 1501 , 1521, 5107 (West 2002); 38 C.F.R. §§ 3.159 , 3.351, 3.352 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

For reasons explained below, the Board is granting special monthly pension based on the need for the regular aid and attendance of another person.  Given the favorable outcome of the appeal, which is a full grant of the benefit sought, the appeal has been substantiated, obviating the need for discussion of how VA fulfilled the duties to notify and assist in this case.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Special Monthly Pension Legal Criteria

VA's governing laws and regulations direct that special monthly pension at the aid and attendance rate is payable when a veteran is helpless or so nearly helpless that he or she requires the regular aid and attendance of another person. 38 U.S.C.A. §§ 1502(b), 1521; 38 C.F.R. § 3.351(a), (b).  

To establish a need for regular aid and attendance, a veteran must (1) be blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) be a patient in a nursing home because of mental or physical incapacity; or (3) show a factual need for aid and attendance.  38 U.S.C.A. § 1502(b); 38 C.F.R. §§ 3.351(c).

A factual need for aid and attendance includes the inability to dress, undress, keep ordinarily clean and presentable, feed oneself through loss of coordination of the upper extremities or through extreme weakness, or attend to the wants of nature.  It includes the frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid.  A need for aid and attendance also includes either physical or mental incapacity that requires care or assistance on a regular basis to protect against the hazards or dangers incident to the daily environment.  Additionally, an individual who is bedridden, as that term is defined by regulation, meets the criteria for aid and attendance.  38 C.F.R. § 3.352(a).

Bedridden is defined as a condition that, through its essential character, actually requires that the veteran remain in bed.  The fact that a veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a).

The particular personal functions which the veteran is unable to perform should be considered in connection with his condition as a whole.  The evidence need only establish that the veteran is so helpless as to need regular aid and attendance, not constant need.  Determinations that a veteran is so helpless as to need regular aid and attendance will not be based solely upon an opinion that the veteran's condition requires him to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a).  The veteran must be unable to perform one of the enumerated disabling conditions, but his condition does not have to present all of the enumerated disabling conditions.  Turco v. Brown, 9 Vet. App. 222, 224 (1996).

A veteran receiving nonservice-connected pension may receive the housebound-rate of special monthly pension if he has a single disability rated as permanent and total (but not including total rating based upon unemployability under 38 C.F.R. § 4.17) and (1) has additional disability or disabilities independently ratable at 60 percent or more, or (2) by reason of disability or disabilities, is permanently housebound but does not qualify for special monthly pension at the aid and attendance rate.  38 U.S.C.A. § 1521(e); 38 C.F.R. § 3.351(d). 

Special Monthly Pension Analysis

The Veteran contends that he is entitled to special monthly pension benefits because of a combination of physical and mental disabilities.  Review of the record shows that he was afforded a VA examination for the purpose of determining housebound status or the permanent need for the regular aid and attendance of another.  At that time, the diagnosis included cognitive disorder, history of bipolar disorder, history of ethanol abuse, prostate cancer, colon cancer, status post hemicolectomy, hypertension, coronary artery disease, status post stents, and gastroesophageal reflux disease (GERD).  The examination report shows no observed limitations or restrictions of the upper or lower extremities or of the spine.  The examiner noted that the most significant pathology was with memory.  The Veteran was shown to have a cognitive disorder that was likely Alzheimer's with superimposed dementia from an illness that seemed to be improving.  The Veteran's son related to the examiner that the Veteran became confused and had trouble recalling dates.  He had shown up for an event naked.  He was described as being pleasant, although he did become paranoid at times.  He used a Foley catheter due to urinary retention.  The examiner stated that he would walk without the assistance of another and could leave his home, but that he could become confused and have difficulty returning home safely.  The examiner certified that the Veteran required the daily personal health care services of a skilled provider without which he would require hospital, nursing home, or other institutional care.  

After review of all the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the Veteran has need for the regular aid and attendance of another person. Weighing against the appeal is evidence showing that the Veteran does not have any extremity or spinal disability, is not confined to bed, is able to feed himself and to attend to the needs of nature, is not legally blind, and has not been admitted to a nursing home.  

Evidence weighing in favor of the appeal includes the certification by the VA examiner that the Veteran requires the daily personal health services of a skilled provider without which he would need to be in a nursing home.  This opinion is supported by a combination of physical disabilities, including the need for a catheter, and psychiatric impairment that is likely Alzheimer's disease, with superimposed dementia.  While there is some indication that the dementia may be improving, there is no indication that there is improvement in the Alzheimer's disease.  After considering other evidence of record showing that the Veteran would be unable to safely leave his home without assistance and requires daily personal health care services, resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran is unable to care for most of his daily personal needs or protect himself from the hazards or dangers incident to the daily environment.  As such, the Board finds that the Veteran has a factual need for the regular aid or attendance of another person; therefore, the criteria for special monthly pension benefits based on the need for regular aid and attendance of another person have been met. 

Because special monthly pension is granted pursuant to the aid and attendance criteria under 38 U.S.C.A. § 1521(d), and this represents a greater benefit than an award of special monthly pension based on housebound status, the Veteran may not receive additional benefits under the criteria of 38 U.S.C.A. § 1521(e)  for special monthly pension based on housebound status.  


ORDER

Special monthly pension on account of the need of the aid and attendance of another is granted, subject to the controlling regulations governing the payment of monetary benefits.  


REMAND

The Veteran is also seeking service connection for a major depressive disorder, bilateral hearing loss and tinnitus.  It is initially noted that review of the evidence of record indicates that he is in receipt of Social Security benefits.  Records pertaining to the award of such benefits by the Social Security Administration (SSA) have not been associated with the record certified for appellate review.  Such records may be of significant probative value in determining whether service connection for the disabilities at issue may be granted.  The Court of Appeals for Veterans Claims  (Court) held in Lind v. Principi, 3 Vet. App. 493, 494 (1992), that the duty to assist requires the VA to attempt to obtain records from other Federal agencies, including the SSA, when the VA has notice of the existence of such records.  Thus, the RO must request complete copies of the SSA records utilized in awarding the veteran disability benefits.  

Regarding the Veteran's claims of service connection for hearing loss and tinnitus, it is noted that the Veteran was examined by VA in September 2006.  At that time, the examiner stated that it was possible that the hearing loss was incurred in service, but that such an opinion would be speculative.  The examiner did not address assertions of continuity of symptomatology since service.  The Court has held that, even though disabling hearing loss may not be demonstrated at separation from service, a veteran may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2012).  Taking into account the statements in support of the Veteran's claim, as well as the VA examination of record that notes that the Veteran has a current diagnosis of hearing loss and tinnitus, the Veteran's claims for service connection should be remanded for additional VA examinations so as to determine whether any currently-diagnosed hearing loss and tinnitus is etiologically-related to his period of active service.  

With regard to the VA audiological examination, the Board notes that the requested VA opinion must be consistent with the ruling in Hensley.  As such, the examiner must not rely solely on the fact that the Veteran's hearing was within "normal" limits for VA purposes at the time of separation from service when forming an opinion.  If the aforementioned is the basis, or crux, or the examiner's rationale, the opinion would be inadequate on which to base a decision.  

Accordingly, these issues are REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should contact the SSA and request copies, for association with the claims folder,  of any and all records of treatment utilized in making a disability determination.  If records are not available, it should be so certified by SSA.  

2.  The AOJ shall schedule a VA audiological examination so as to assess the nature and etiology of the Veteran's currently-diagnosed hearing loss and tinnitus.  The examiner must provide an opinion as to whether any identified hearing loss and tinnitus are at least as likely as not etiologically-related to his military service.  The Veteran's claims folder must be made available to the examiner for review in conjunction with the examination.  Following a review of the claims folder, the examiner should address the following: 

A) Whether it is at least as likely as not that hearing loss originated during active service, or is otherwise related to active service.  

B) Whether it is at least as likely as not that tinnitus originated during active service, or is otherwise related to active service.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The examiner should provide a clear rationale and basis for all opinions expressed.  The examiner should also note in his or her opinion that a review of the claims file was conducted, and must discuss pertinent evidence within the claims file.  Consideration must be given to the Veteran's assertion of continuity of symptomatology.

Further, the examiner must not rely on the fact that the Veteran's hearing was within "normal" limits for VA purposes, or non-ratable as per 38 C.F.R. § 3.385, at the time of separation from service, as the basis for any opinion provided.  Doing so would render the opinion inadequate. 

If it is the opinion of the examiner that the Veteran's current hearing loss or tinnitus are the result of aging, post-service noise exposure, or any other process not related to in-service acoustic trauma, a rationale must be provided to fully explain why the Veteran's current symptomatology is not consistent with in-service noise exposure or why such exposure is not at least a "contributing factor" to any current hearing loss.

If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  Thereafter, the AOJ should readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2013).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Lesley A. Rein
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


